Citation Nr: 1427956	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from May 1956 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In September 2011, the Veteran and his wife testified at a hearing conducted before the undersigned with regards to the issue on appeal.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in July 2009 for the issuance of a statement of the case and in January 2012 to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's electronic claims file contains pertinent evidence received at the RO in January 2014; the March 2014 supplemental statement of the case did not consider this additional evidence.  While usually a remand would be necessary for the RO's consideration of this evidence, in light of the fully favorable decision, the Veteran is not prejudiced by the Board's adjudication of his claim at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for migraine headaches, evaluated as 50 percent disabling; sinusitis, evaluated as 30 percent disabling; Hansen's disease, evaluated as 10 percent disabling; peptic ulcer disease, evaluated as 10 percent disabling; and residuals of tonsillectomy, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.
2.  The Veteran obtained his Master of Business Administration (MBA) and was last gainfully employed as an adjunct/part-time instructor in 2001.    

3.  The Veteran's service-connected disabilities, particularly his migraine headaches, preclude his substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    
The Veteran's service-connected disabilities include migraine headaches, evaluated as 50 percent disabling; sinusitis, evaluated as 30 percent disabling; Hansen's disease, evaluated as 10 percent disabling; peptic ulcer disease, evaluated as 10 percent disabling; and residuals of tonsillectomy, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

The Veteran's August 2007 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of college and obtained an MBA.  He reported that he last worked in 2001 as a part-time instructor.  In correspondence received in May 2008, his last employer confirmed that he was last employed in 2001 as an adjunct/part-time instructor.  

A VA examination in January 2008 for the Veteran's service-connected disabilities shows that the examiner opined that each disability by itself would not constitute a reason for individual unemployability.  No rationale was provided and the examiner did not consider the combined effects of all of the Veteran's service-connected disabilities on his employability.

A May 2012 opinion from the Veteran's private physician, C.J., M.D., shows that the Veteran's migraine headaches were increasing in frequency and intensity to the point that his reliability in a steady work environment could not be depended upon.  It was his opinion that the Veteran must be considered unreliable to fulfill the obligation of regular employment.

VA examinations for the Veteran's disabilities in July 2012 show that his sinusitis was opined to be mildly disabling; migraine headaches were opined to be moderately disabling; and peptic ulcer disease and Hansen's disease were opined to have no effect on his ability to work.  The Veteran did not make any complaints pertaining to his residuals of tonsillectomy.  The examiner noted that the Veteran had an undergraduate degree of a Bachelor of Science in Mathematics with a minor in German as well as an MBA and some post-graduate doctoral work.  The examiner noted that the Veteran taught college level courses in accounting, finance, statistics, management, and economic courses.  The Veteran reported that his headaches gave him the most problems.  The examiner noted that the Veteran had some difficulty with cognitive skills, which were a little slow in answering questions; the Veteran had some difficulty with processing speed of questions.  The examiner opined that the Veteran would not be able to work a full-time position in his profession of teaching college courses.  The examiner opined that the Veteran would need a position that would not require the speed of processing mathematics and that he could work a sedentary position.  

A statement received from A.C., M.D. in January 2014 shows that the Veteran had severe recurrent cluster headaches that resulted in the Veteran losing ability to assess reality.  

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The Veteran last worked in 2001 as an adjunct/part-time instructor.  The July 2012 examiner opined that the Veteran would not be able to work in that profession due to his headaches.  The statements from Drs. A.C. and C.J. indicate that the Veteran is incapable of maintaining substantially gainful employment due to his headaches.  In this regard, the currently assigned 50 percent rating for headaches specifically contemplates migraine headaches that are productive of severe economic inadaptability.  Considering that the Veteran's headaches are productive of severe economic inadaptability, as such headaches are opined to preclude employment in the Veteran's previous profession, the evidence supports a finding that the Veteran is unable to obtain and maintain substantially gainful employment.  The Board acknowledges that the July 2012 examiner opined that the Veteran is capable of sedentary employment.  However, considering the severity of his headaches, the evidence fails to show that the Veteran would be able to maintain substantially gainful employment.  He may be capable of some employment, but substantially gainful full-time employment consistent with his educational and occupational history appears to be precluded by his service-connected disabilities, in particular his migraines.  In this case, considering the severity of the Veteran's disabilities, as evidenced by the ratings noted above, the Board finds that his service-connected disabilities preclude his substantially gainful employment.    

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the opinions from the Drs. A.C. and C.J., as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.  


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


